Citation Nr: 1604330	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include shoulder rotator cuff tendinitis.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In November 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board also dismissed the claims for service connection for bilateral hearing loss, a left foot disorder, and a right foot disorder.  The Board further denied service connection for right and left knee disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2013, in pertinent part, the Board remanded to provide the Veteran an opportunity to identify private medical records for VA to obtain.  In November 2013, the AOJ requested such information, and the Veteran submitted authorizations for Dr. D. Popkins, Dr. B.D. Feeley, and New England Orthopedics.  The AOJ has not attempted to obtain such records.  

As this matter is being remanded, the AOJ should obtain any unassociated VA medical records, to include from June 2013 to the present.

The AOJ should subsequently perform any additional development deemed warranted, to possibly include obtain an addendum medical opinion to consider any new, pertinent medical records.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization from the Veteran if new authorizations are necessary since the November 2013 authorizations for Dr. D. Popkins, Dr. B.D. Feeley, and New England Orthopedics, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any unassociated VA treatment records, to include from June 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After any unassociated medical records have been obtained, the AOJ should perform any additional development deemed warranted, to possibly include obtaining an addendum medical opinion to consider any new, pertinent medical records.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

